DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered.
Claims 1, 7, 9, 13, 16, 21, 23, 27, 32-33, 38 have been canceled. Claims 40-41 have been added. Claims 3, 5, 6, 8, 25, and 26 have been canceled. Claims 1-2, 4, 7, 9-24, and 27-41 are pending. 
Claims 33-38 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/11/21.
Claims 1-2, 4, 7, 9-24, 27-32, and 39-41 are under examination as they read on the elected species of rln·ribo(C11-14U)n, pembrolizumab, interferon mixture, and folfirinox.
Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 7, 9-24, 27-32, and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of treating cancer selected from the group consisting of: pancreatic cancer, renal cell carcinoma, and melanoma in a subject in need thereof, the method comprising: administering to the subject at least a first compound and a second compound together or separately, wherein the first compound comprises an effective amount of a checkpoint inhibitor that inhibits or interacts with PD-1, PD-L1, or PD-L2 optionally with at least one pharmaceutically-acceptable carrier, and wherein the second compound is an effective amount of an rintatolimod optionally with at least one pharmaceutically-acceptable carrier.
The specification teaches that data in a preclinical model of pancreatic cancer showed that the combination of AMPLIGEN and checkpoint blockade (anti-PD-L1) is found to be synergistic for increasing both overall survival and time-to-tumor progression. The specification teaches that in an animal model in melanoma combining AMPLIGEN with an anti-PD-L1 showed a threefold increase in overall tumor response rate. The specification teaches that in a transgenic model of pancreatic cancer, combining AMPLIGEN with an anti-PD-L1 drug shows an increase in median survival. The specification teaches that in a mouse model of colorectal cancer, the combination of AMPLIGEN with anti-PD-L1 showed a median survival increase of greater than 2.5-fold, compared to PD-L1 alone.  The specification teaches that the term "PD-L1 inhibitor" refers to a moiety (e.g., compound, nucleic acid, polypeptide, antibody) that decreases, inhibits, blocks, abrogates or interferes with the activity, binding of PD-L1 to its receptor, PD-1, or expression of PD-L1. The specification teaches that the terms "checkpoint inhibitor" and "immune checkpoint inhibitor" are interchangeable and refer to molecules that totally or partially (1) reduce, (2) inhibit, (3) interfere with (4) modulate or (5) any combination of (1) to (4), one or more checkpoint proteins.
A method of treating pancreatic cancer, renal cell carcinoma, colorectal cancer, or melanoma in a subject in need thereof, the method comprising: administering to the subject at least a first compound and a second compound together or separately, wherein the first compound comprises an effective amount of an anti-PD-L1 antibody optionally with at least one pharmaceutically-acceptable carrier, and wherein the second compound is an effective amount of rintatolimod optionally with at least one pharmaceutically-acceptable carrier meets the written description provision of 35 U.S.C. 112(a). However, the claims encompass far more than treating pancreatic cancer, renal cell carcinoma, colorectal cancer, or melanoma by administering a combination of rintatolimod with an anti-PD-L1 antibody. The claims broadly encompass treating the aforementioned cancers with a combination of any molecules that is a checkpoint inhibitor that interacts with PD-1, PD-L1, or PD-L2 with rintatolimod. These combinations of agents have no correlation between their structure and function. 
The specification teaches that the term “checkpoint inhibitors” refers to molecules that totally or partially reduce, inhibit, interfere with, or modulate one or more checkpoint proteins. The specification teaches that immune checkpoint inhibitors include antibodies or are derived therefrom. The specification teaches that in some embodiments, the immune checkpoint inhibitor is selected from a group consisting of an anti-PD-1 antibody, an anti-PD-L1 antibody, an anti-PD-L2 antibody, an anti-CTLA-4 antibody, and combinations thereof. The specification teaches that other examples of checkpoint inhibitors alemtuzumab (CAMPATH-1H®); AMP-224 (GlaxoSmithKIine/Amplimmune), AMP-514 (Amplimmune/AZ), arelumab (Merck Serono), atezolizumab (TECENTRIQ®; Roche/Genentech);AUNP 12 (Aurigene and Pierre Fabre), avelumab  (BAVENCIO®);BMS-936559 BMS-986016 (Bristol-Meyers Squibb), BMS-986016 (Bristol-Meyers Squibb); cemiplimab (LIBTAYO®); CP-870,893 (Genentech), CT-011, durvalumab (IMFINIZI®); Galiximab (Biogen Idee), IMP321 (Immutep S.A.), INCB024360 (Incyte)Indoximod (NewLink Genetics), IPH2101 (Innate Pharma/Bristol-Myers Squibb), ipilimumab (YERVOY®, (Bristol-Myers Squibb), lambrolizumab, lirilumab (Bristol-Myers Squibb), MDX-1105 (Medarex, Inc./Bristol Myer Squibb), MEDI-4736 (Medimmune/AstraZeneca), MEDI-6469 (Medlmmune/AZ), MGA271 (Macrogenics), MIHI; Mogamulizumab (Kyowa Hakko Kirin), MPDL3280A (Roche), nivolumab (OPDIVO®, Bristol-Myers Squibb), NLG-919 (NewLink Genetics), ofatumumab (ARZERRA®); pembrolizumab (KEYTRUDA®; Merck);PF-05082566 (Pfizer), pidilizumab (Curetech), rituximab (RITUXAN®); tremelimumab (formerly ticilimumab; CP-675;206); urelumab (Bristol-Meyers Squibb), Varlilumab (CellDex Therapeutics), and any combinations thereof. Thus, the genus of checkpoint inhibitors is vast, and broadly encompasses molecules that totally or partially reduce, inhibit, interfere with, or modulate one or more checkpoint proteins recited in the instant claims. Although the specification provides examples of antibodies that are checkpoint inhibitors that inhibit PD-1, PD-L1, or PD-L2, the claims are not limited to any specific inhibitor or class of inhibitors.
The combination of checkpoint inhibitor that inhibits or interacts with PD-1, PD-L1, or PD-L2 and rintatolimod must treat the claimed cancers, and in some embodiments, the combination must provide a synergistic effect in the treatment of cancer, in the proliferation of tumor cells, inhibiting tumor growth, inducing tumor cell death; increasing tumor regression; preventing tumor recurrence; preventing tumor growth; preventing tumor spread; delaying tumor recurrence; delaying tumor growth; delaying tumor spread; or in promoting tumor elimination. However, with the exception of demonstrating that a combination of AMPLIGEN and anti-PD-L1 antibody provides a synergistic effect in treating pancreatic cancer, renal cell carcinoma, melanoma, and colorectal cancer, the specification provides no guidance regarding the specification combinations that have the claimed functions. The specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of the checkpoint inhibitor and rintatolimod, and the claimed function to be maintained (i.e., treating cancer); and thus, the specification does not distinguish the claimed genus from others, except by function. As noted above, the checkpoint inhibitor can be any molecule that inhibits or interacts with PD-1, PD-L1, or PD-L2. Although the specification lists several checkpoint molecules, and exemplary checkpoint inhibitors, there is no indication regarding the specific checkpoint inhibitors that can be combined with rintatolimod and provide a therapeutic effect against a particular cancer. Consequently, the specification fails to describe the common structural attributes that identify members of this genus and because the genus is highly variable (i.e. each checkpoint inhibitor and each ATIE has a unique structure; See MPEP 2434), the functional characteristic of “checkpoint inhibitor” is insufficient to describe the genus. In other words, the specification does not adequately describe a structure-function correlation between the structure of the checkpoint inhibitor to be combined with rintatolimod and the function of treating cancer. Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of structures claimed only by functional characteristics (e.g., inhibiting a checkpoint molecule and enhancing an anti-tumor immune response, and treating cancer). Accordingly, one of skill in the art would not conclude Applicant was in possession of the claimed genus.
Further, the specification does not provide a representative number of species. As noted above, the specification teaches that a combination of AMPLIGEN and anti-PD-L1 antibody provides a synergistic effect in treating pancreatic cancer, renal cell carcinoma, melanoma, and colorectal cancer. Thus, the specification discloses a single example of a checkpoint inhibitor and rintatolimod combination that treats cancer. Although the specification clearly sets forth a correlation between anti-PD-L1 and AMPLIGEN and the function of treating pancreatic cancer, renal cell carcinoma, melanoma, and colorectal cancer, this correlation does not appear to be present in the breadth of the claims. As noted above, the claims encompass administering an checkpoint inhibitor that inhibitors or interacts with PD-1, PD-L1, or PD-L2 and rintatolimod to treat the specified cancers. Thus, there is substantial variation among the members of the genus because of the numerous options and combinations permitted. However, the specification only discloses a combination of AMPLIGEN and anti-PD-L1 antibody for treating pancreatic cancer, renal cell carcinoma, melanoma, and colorectal cancer. Based on this lack of information within the specification, there is evidence that a representative number and a representative variety of structures of the checkpoint inhibitors combined with rintatolimod that have the claimed functional properties have not yet been identified. Given the breadth of the genus, the demonstration that a combination of AMPLIGEN and anti-PD-L1 antibody for treats pancreatic cancer, renal cell carcinoma, melanoma, and colorectal cancer is not deemed to be a sufficient number and/or variety of “representative species” for all of the other combinations of checkpoint inhibitors and rintatolimod encompassed by the broad and variable generic claims. Therefore, the specification fails to disclose a sufficient description of a representative number and variety of combinations of checkpoint inhibitors and rintatolimod within the genus. The specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of molecules claimed only be a functional characteristic (e.g. inhibiting or interacting with an immune checkpoint molecule (PD-1, PD-L1, or PD-L2) and enhancing an anti-tumor immune response, and treating cancer). Accordingly, one of skill in the art would not conclude that Applicant was in possession of the claimed genus of immune checkpoint inhibitors and ATIE for treating cancer.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
The genus of functional defined checkpoint inhibitors to be combined with rintatolimod do not meet the requirements under 35 U.S.C. 112 first paragraph because the skilled artisan cannot envision the detailed chemical structure of the encompassed molecules, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961,1966(1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559,1569, 43 USPQ2d 1398,1406 (Fed. Cir. 1997). In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(l), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
In Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F,3d 1336,1351 (Fed. Cir. 2010), the court held that a "sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize’ the members of the genus." Ariad, 538 F.3d at 1350. "[A]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials." id. Although "functional claim language can meet the written description requirement when the art has established a correlation between structure and function," "merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species,“ id.
Furthermore, regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. Univ, of Rochester v, G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886,1890-93 (Fed, Cir. 2004).
The claims broadly encompass combining any molecule that inhibits or interacts with PD-1, PD-L1 or PD-L2 checkpoint inhibitor with rintatolimod for treating the specified cancers. However, the state of the art does not support broadly treating all cancers with all checkpoint inhibitors. For instance, Topalian et al. (New England Journal of Medicine. 2012; 366(26): 2443-2454) discuss treating cancer with the checkpoint inhibitor anti-PD-1. Topalian et al. teach that patients with advanced melanoma, non-small-cell lung cancer, castration resistant prostate cancer, or renal-cell or colorectal cancer received anti-PD-1 antibody. Topalian et al. teach that objective responses (complete or partial responses) were observed in patients with non-small-cell lung cancer, melanoma, or renal-cell cancer (See abstract). Topalian et al. teach that no objective responses were observed in patients with colorectal or prostate cancer (See page 2446). Thus, the art recognizes that anti-PD-1 shows anti-tumor activity in patients with NSCLC, melanoma, and renal-cell cancer; however, anti-PD-1 shows no efficacy in patients with colorectal or prostate cancer.
Fujii et al. (Critical Reviews in Oncology/Hematology, 2018; 130:108-120) discuss biomarkers of response to immune checkpoint blockade in cancer treatment. Fujii et al. teach that immune checkpoint inhibitors are emerging as the new corner stone of cancer treatment due to their ability to produce durable responses in patients with various cancers. But, objective responses to immune checkpoint inhibitors vary among each type of cancer (See abstract). Fujii et al. teach that given the complexity of the tumor environment and the dynamic interaction between tumor and immune cells, development of robust biomarkers to predict patients who are likely to respond to treatment with immune checkpoint inhibitors remains a challenge (See abstract and pages 110-111). Fuji et al. teach that despite identifying several biological prognostic and predicative factors in blood and tissue samples, any single biomarker does not perfectly discriminate between responders and non-responders as of now (See page 117). Similarly, Rao et al. (Ann Transl Med 2017;5(23):468)  teach that checkpoint inhibitors (blocking antibodies to PD-1, PDL1, CTLA-4) have proven effective against several tumor types. Unfortunately, only a minority of tumors within each subtype responds, and checkpoint inhibitors can cause significant toxicity (See page 1). Rao et al. teach that in a study by Roh et al., only 7 of 54 patients with advanced melanoma responded to CTLA4 inhibitor (See page 1). The non-responders were treated with anti-PD-1, and only 14 responded (See page 1). The study further noted that patients who progressed on both CTLA-4 and PD-1 blockade were more likely to have a higher number of copy loss than those who responded to CLTA-4 blockade. The patients who did not respond to either agent tended to have recurrent copy number loss in tumor suppressor genes on chromosomes 6q, 10q, and 11q23.3 (See page 1). Rao et al. teach that there are host and tumor factors that are linked to response or resistance to immune checkpoint inhibitors; however, with the exception of PD-L1 expression and microsatellite instability, none of these is in routine clinical use (See page 3). Rao et al. teach that the tumor landscape of the patient should be analyzed before administration of checkpoint inhibitor therapy for predicative peptide signatures, ligands, and low neoantigen intratumor heterogeneity (See page 5). Rao et al. teach that more reliable biomarkers to identify patients who are most likely (or even least likely) to respond to checkpoint inhibitors (See page 5). 
DeSousa et al. (Front. Immunol. 2018; 9:1909. doi: 10.3389/fimmu.2018.01909) teach that not all immune checkpoints are created equal (See page 1). DeSousa et al. teach that immune checkpoints each harbor unique properties that set it apart from the others. Their distinct functional profiles should be taken into account in therapeutic strategies that aim to exploit pathways to enhance immune responses to combat cancer (See page 1). 
 Given the teachings of Topalian et al., Fujii et al., Rao et al., and DeSousa et al., it is clear that the art does not recognize treating all cancers with all checkpoint inhibitors. The state of the art is such that guidance is required to determine which cancers are amenable to treatment with checkpoint inhibitors. As noted by DeSousa et al., each checkpoint molecule is unique and the results obtained when blocking one particular immune checkpoint cannot be extrapolated to all immune checkpoint molecules. Thus, the state of the art is such that one of skill in the art cannot readily predict which checkpoint inhibitors would be suitable for treating a specific cancer.
Regarding the embodiments where the immune checkpoint inhibitor is an antibody, it is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. Paul (Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapter 8, pages 292-295, 1993) teaches that the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences, which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (See pages 293-295). While some publications acknowledge that CDR3 is important for antigen binding, the conformations of other CDRs as well as the framework are equally important in antigen binding. For example, MacCallum et al. (Journal of Molecular Biology, 262:732-745, 1996) analyzed antigen-contacting residues and combining site shape of various antibodies and state that although CDR3 of the heavy chain and light chain dominate, a number of residues outside of the standard CDR definitions make antigen contacts (See page 733). MacCallum et al. teach that antigens tend to bind to the antibody residues located at the center of the combining site where the six CDRs meet (See abstract and page 742) and less central CDR residues are only contacted by large antigens (See page 733 and 735). MacCallum et al. further teach that noncontacting residues are important in defining "canonical" backbone conformations.
Additionally, Vajdos et al. (Journal of Molecular Biology, 2002 Jul 5;320(2):415-28) additionally states that, Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen binding site.
	The diversity of antibodies binding a single antigen is discussed by Ferrara et al. (mABs, 2015; 7(1): 32-41). Ferrara et al. teach that generation of antibodies to a single antigen using two rounds of phage display results in an antibody library comprising 105-106 antibodies (See page 36). Ferrara et al. teach that there is substantial variation in the genus of antibodies that bind a single antigen, on the order of hundreds of different sequences and states “The number of different HCDR3s selected against the test antigens ranges from 74 to 460, with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (See page 36). Given that Ferrara et al. teach that a single antigen can have hundreds of thousands of antibodies that bind, each of which can comprise antibodies that are structurally distinct from the anti-PD-L1 antibody exemplified in the working examples, one of skill in the art would not conclude that the single antibody disclosed is representative of the genus.
Regarding nucleic acid-based agents, the efficacy of any possible RNA interference therapeutic modality is highly unpredictable. This unpredictability stems from an inability to predict the effects of any particular sequence the expression or function of any target. As taught by Aagaard et al. (Advanced Drug Delivery Reviews 59 (2007) 75-86), the development of RNAi based therapeutics faces several challenges, including the need for controllable or moderate promoter systems and therapeutics that are efficient at low doses (see page 79), the ability of an unpredictable number of sequences to stimulate immune responses, such as type I interferon responses (see page 79), competition with cellular RNAi components (see page 83), the side effect of suppressing off targets (see page 80), and challenging delivery (see page 83). The success of antisense strategies, including anti-RNA and anti-DNA strategies are also highly unpredictable. Warzocha et al. (Leukemia and Lymphoma, 1997; 24(3-4): 267-281) teach that the efficacy of antisense effects varies between different targeted sites of RNA molecules and three-dimensional RNA structures (see page 269), while DNA- targeting strategies have numerous problems including a restricted number of DNA sequences that can form triple helices at appropriate positions within genes and the inaccessibility of particular sequences due to histones and other proteins (see page 269). These references demonstrate that variation in RNA or DNA based therapeutics will often dramatically affect the biological activity and characteristics of the intended therapeutic. Given the teachings of Aagaard et al. and Warzocha et al., the claimed RNA and DNA therapeutics could not be predicted based on the targets selected or similarities to the disclosed example therapeutics. Therefore, it is impossible for one of skill in the art to predict that any particular encompassed RNA or DNA based therapeutic, such as RNAi molecules and antisense oligonucleotides, would function to decrease expression or function of a target gene or protein, or treat disease.
Regarding small molecule inhibitors of a particular protein target, the prediction of binding to a target, much less the inhibitory activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008; 15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37).  There are a vast number of possible compounds that may function as an inhibitor of a cytokine or cytokine receptor, many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of the instant claims. Guido et al. teach that there are two main complex issues with predicting activity for a small molecule: accurate structural modeling and/or correct prediction of activity (see page 40). As taught by Clark et al (J. Med. Chem., 2014, 57 (12), pp 5023–5038), developing selective JAK inhibitors is difficult. Even when guided by structure, JAK structure-activity relationships has been challenging owing to the similarities of the enzymes (see page 5028). Therefore, it is impossible for one of skill in the art to predict that any particular encompassed small molecule therapeutic would function to inhibit a particular protein, or treat disease. 
Accordingly, one of skill in the art would conclude that the claimed invention encompasses a vast genus of combinations of any checkpoint inhibitor that interacts with PD-1, PD-L1, or PD-L2 with rintatolimod that may not have the biological function that is recited in the present claims. It should be noted that the claimed invention encompasses treating the specified cancers with a combination of any molecule that interacts with PD-1, PD-L1, or PD-L2 and rintatolimod. However, with the exception of demonstrating that a combination of AMPLIGEN and anti-PD-L1 antibody provides a synergistic effect in treating pancreatic cancer, renal cell carcinoma, melanoma, and colorectal cancer, the instant specification does not demonstrate treating a cancer patient with a combination of any molecule that interacts with PD-1, PD-L1, or PD-L2 and rintatolimod. The state of the art supports that the skilled artisan requires guidance on the immune checkpoint inhibitor per se (e.g. its structure) to predict its functional activities (e.g. treat cancer). Therefore, the state of the art does not provide adequate written description support for which immune checkpoint inhibitors that interact with PD-1, PD-L1, or PD-L2 combined with rintatolimod would predictably retain their functional activity (i.e. the state of the art is not sufficient to identify which combinations of immune checkpoint inhibitors and rintatolimod have the function of treating cancer.
Consequently, only the method of treating pancreatic cancer, renal cell carcinoma, colorectal cancer, or melanoma in a subject in need thereof, the method comprising: administering to the subject at least a first compound and a second compound together or separately, wherein the first compound comprises an effective amount of an anti-PD-L1 antibody optionally with at least one pharmaceutically-acceptable carrier, and wherein the second compound is an effective amount of AMPLIGEN optionally with at least one pharmaceutically-acceptable carrier, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. 112(a). The species disclosed is not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision. (See page 1115).
Applicant’s Arguments
Applicant argues that the claims have been amended to recite that the AITE is rintatolimod and that the checkpoint inhibitor inhibits or interacts with PD-1, PD-L1, or PD-L2. Applicant argues that the data presented in the examples does not merely teach that the use of anti-PD-L1 with rintatolimod is effective but also provide sufficient evidence to show at least that anti-PD-L1, used as an agent to disrupt a PD-1/PD-L1/PD-L2 interaction inhibitor along with rintatolimod, have surprising and unexpected beneficial effects on cancer treatment. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Although the claims have been amended to recite that the checkpoint inhibitor inhibits or interacts with PD-1, PD-L1, or PD-L2, this is not a description of the inhibitor itself. The specification broadly defines the term inhibitor to encompass many different genera of biological molecules, such as small compounds, nucleic acids, polypeptides, antibodies. Thus, the genus of molecules that inhibits or interacts with PD-1, PD-L1, or PD-L2 is extremely large, given that the inhibitor can be almost any type of molecule. Although the specification gives some examples of antibodies and fusion proteins that are encompassed by the genus, these few examples not deemed to be representative of the entire genus because there is substantial variation within the genus and the species disclosed do not reflect the variation within the genus. Further, the specification does not provide a structure function correlation to describe the genus. The claims encompass a large number of combinations of the checkpoint inhibitors with rintatolimod. In some claimed embodiments, the combination must have synergistic effects, enhanced or prolonged effects, or additive effects. Given the lack of description of the specific checkpoint inhibitor, one of skill in the art would not be able to readily envisage the specific combinations have the claimed functions.
New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 39 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the terms “	AMP-224”, “AMP-514”, “AUNP 12”, “CT-011”, “MDX-1105”, and “MEDI-4736” in claim 27 as the sole means of identifying the claimed agents renders the claim indefinite because the terms are merely laboratory designations which do not clearly define the claimed products, since different laboratories may use the same laboratory designations to define completely distinct agents. Amending the claim to recite the appropriate agent name would obviate the rejection.
The use of the term EC, ECF, EOF, EOX, ESHAP, FAD, FEC-T, FMD, I-DEX, MIC, MMM, MPT, MVAC, MVP, R-CHOP, R-CVP, R-DHAP, R-ESHAP, R-GCVP, RICE, TAC< TIP, VIDE, VeIP, and Z-DEX in claim 32 as the sole means of identifying the claimed agents renders the claim indefinite because the terms are merely laboratory designations which do not clearly define the claimed products, since different laboratories may use the same laboratory designations to define completely distinct agents. Amending the claim to recite the appropriate agent name would obviate the rejection.
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/ Examiner, Art Unit 1646                                                                                                                                                                                            


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646